           Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.1 Page .1   of 14
                                                                           ...___                                                          __
                                                                                                                   ~· !U ~ ir-
AO 106 (Rev. 04/1 0) Application for a Search Warrant
                                                                                                                   .;- ,: g /r-. ~

                                       UNITED STATES DISTRICT Co
                                                                     for the
                                                         Southern District of California
                                                                                                     RT[~~~-1
                                                                                                         Cu       le, U:-, J;c:: · ;;,r, i --X)URT
                                                                                                   sou1r-i!:.'~N :.J :3; He~ c·- C,4: '"OR N/A
              In the Matter of the Search of
         (Briefly describe the property to be searched
                                                                        )
                                                                        )
                                                                                                --------- -~- ~-----~
                                                                                                   BY

                                                                                              19MJ4972
                                                                                                                       ....       ......
                                                                                                                                                :'   · ,!
                                                                                                                                                            1
                                                                                                                                                                y


          or identify the person by name and address)                   )          Case No.
          Account associated with 619-844-7461                          )
                                                                        )
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

 See Attachment A
located in the                                     District of          New Jersey             , there is now concealed (identify the
person or describe the property to be seized) :

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                          Offense Description

        18 U.S.C. § 2113(a)                                                        Bank Robbery

         The application is based on these facts :
        See attached affidavit of FBI Special Agent Brian Loveland


           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                         /    }            ) is requested
             under I 8 U.S.C. § 3 I 03a, the basis of which is set forth on th~attached sheet.




                                                                                       Brian Loveland, FBI Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:          11~                                                             ~           :)tltA,01 . ~
                                                                                                  Judge 's signature

City and state: San Diego, CA                                                   Hon. Allison H. Goddard, U.S. Magistrate Judge
                                                                                               Printed name and title
       Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.2 Page 2 of 14



 1                                   ATTACHMENT A
 2                               Property to Be Searched
 3         This warrant applies to records and information associated with the cellula
 4   telephone assigned telephone number (619) 844-7461 (Target Account) that ar
 5   stored at premises controlled by T-Mobile, headquartered at 4 Sylvan Way,           1
                                                                                         .




 6   Parsippany, New Jersey 07504.                                                       1




 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             11
     Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.3 Page 3 of 14



 1                                ATTACHMENTB
 2                           Particular Things to be Seized
 3   I.    Service of Warrant
 4         The agent executing the warrant shall permit the Provider in Attachmen
 5         A, as custodian of the electronic files described in Section II below, t
 6         locate the files and copy them onto removable electronic storage medi
 7         and deliver the same to the agent.
 8
 9   II.   Information to be Seized by the Government
10         Agents shall seize the following records, data, and information coverin
11         August 15, 2019 until and including August 23, 2019 and maintained b
12         the Provider for the subject account identified in the attachment describin
13         the property to be searched Attachment A:
14
15         a. Subscriber information, including:
16                1. Names;
                 11. Addresses (including mailing addresses, residential addresses,
17
                     business addresses, and e-mail addresses);
18              m. Local and long distance telephone connection records;
19              1v. Records of session times and durations, and the temporaril
                     assigned network addresses (such as Internet Protocol ("IP"
20
                     addresses) associated with those sessions;
21               v. Length of service (including start date) and types of servic
22                   utilized;
                v1. Telephone or instrument numbers, including MAC addresses,1
23
                     Electronic Serial Numbers ("ESN"), Mobile Electronic Identit
24                   Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
25                   Mobile Identification Number ("MIN"), Subscriber Identit
26                   Modules ("SIM"), Mobile Subscriber Integrated Services Digita
                     Network Number ("MSISDN"); International Mobile Subscribe
27

                                           12
     Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.4 Page 4 of 14



 1                  Identity Identifiers ("IMSI"), or International Mobile Equipmen
                    Identities ("IMEI");
 2
               v11. Other subscriber numbers or identities; and
 3
              v111. Means and source of payment (including any credit card or ba
 4                  account number) and billing records.
 5
          b. Records and other information about past wire or electroni
 6           communications sent or received by the subject account, including:
 7               i. the date and time of the communication;
                1i. the method of the communication;
 8             iii. the source and destination of the communication, such as th
 9                  source and destination telephone numbers ( call detail records)
                    email addresses, or IP addresses; and
10             1v. Cell site locations and sectors for all outgoing and incomin
11                  voice, SMS, MMS, and Data communications.

12     which are evidence of violations of 18 U.S.C. § 2113(a) (Bank Robbery).
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                         13
       Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.5 Page 5 of 14
      l'f'CS


 1
                                AFFIDAVIT IN SUPPORT OF
 2                    AN APPLICATION FOR A SEARCH WARRANT
 3         I, Brian Loveland, being duly sworn, declare and state:
 4                                     INTRODUCTION
 5          1.      This affidavit supports an application for a warrant for informatio
 6   associated with the following T-Mobile telephone number:
 7                  a. (619) 844-7461, believed to have been used by Ryan W. Nelso
 8                     (NELSON)(hereinafter the Target Account);
 9   as described in Attachment A, including subscriber information, telephone toll data
10   and cell-site geo-location information for the period of August 15, 2019 until an
11   including August 23, 2019.
12             2.   As set forth below, probable cause exists to believe that the Targe
13   Account contains evidence of bank robberies in violation of 18 U.S.C. § 2113(a).
14   The Target Account is currently in the possession of T-Mobile, headquartered at
15   Sylvan Way, Parsippany, New Jersey, 07054. This affidavit is made in support of a
16   application for a search warrant under 18 U.S.C. § 2703( c )(1 )(A) to require T
17   Mobile to disclose to the government copies of the information pursuant to th
18   method described in Section I of Attachment B. Upon receipt of the information,
19   government-authorized persons will review the information to locate item
20   described in Section II of Attachment B.
21                             TRAINING AND EXPERIENCE
22         3.       I am an investigative or law enforcement officer within the meaning o
23   Title 18, United States Code, Section 2510(7); that is, an officer of the United States,
24   who is empowered by law to conduct investigations of and to make arrests fo
25   offenses enumerated in Title 18 of the United States Code.
26         4.       I am a Special Agent with the Federal Bureau of Investigation (FBI),I
27   and have been so employed since January 2018. Prior to joining the FBI, I worked a
            Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.6 Page 6 of 14



 1        a Clinical Research Coordinator with the University ofNorth Carolina's Marsico Lun
 2        Institute and as a Basic Emergency Medical Technician for Orange County Rescu
 3        Squad. I am currently assigned to the Violent Crimes Task Force of the San Dieg
 4        Field Office where I investigate various crimes that include, but are not limited to
 5        commercial robberies, bank robberies, kidnappings, extortions, and assaults o
 6        federal officers. Prior to being assigned to the San Diego Field Office, I complete
 7        twenty-two (22) weeks of training at the FBI Academy in Quantico, Virginia (VA).
 8        During the training, I received instruction in a variety of investigative technique
 9        commonly used in support of a wide range of the FBI' s investigative priorities. Th
10        training included instruction regarding the use of confidential human sources
11        electronic and physical surveillance techniques, law enforcement tactics, search an
12        seizure laws and techniques, interviewing strategies and skills, forensic techniques
13        and a variety of other subjects.
14              5.     My training and experience as a Special Agent and FBI employee, m
15        participation in a multitude of investigations, and my interactions with other agents,1
16        as well as with other state and local law enforcement officers familiar with violen
17        crimes, and form the basis of the opinions and conclusions set forth below, which
18        have drawn from the facts set forth herein. The facts are set forth in substance no
19        verbatim, unless otherwise notes. Since this affidavit is being submitted for th
20        limited purpose of securing a search warrant, I have not included each and every fac
21        known to me concerning this investigation. I have set forth only the facts that
22        believe are necessary to establish probable cause.
23                                           PROBABLE CAUSE
24                                 US. Bank Robbery on August 15th
25              6.     Since August 15, 2019, the FBI has been investigating bank robberie
26   11   by an unknown suspect, dubbed the "Big Cheese Bandit," from his distinctiv
27 II "toothy" grin displayed during his first bank robbery.
                                                     2
        Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.7 Page 7 of 14



 1         7.     On August 15, 2019, at approximately 10:10 a.m., there was a robbe
 2   at the U.S. Bank located within the Vons Supermarket at 6155 El Cajon Boulevard
 3   San Diego, California. Based on interviews with witnesses and
 4   surveillance footage, investigators learned the suspect entered the
 5   approached the teller station, while appearing to talk on his cell phone, and gave th
 6   victim teller step-by-step verbal commands, demanding the teller to give him mone
 7   by stating something similar to, "Grab a bag. Start with the hundreds. Put all th
 8   money in the bag and give it to me, or I'm gonna shoot." The teller complied wit
 9   demands and provided the suspect with money from his teller drawer, totalin
10   $1,372. Prior to fleeing, the suspect told the victim teller, "Wait seven minutes, I'v
11   got someone in the store." The suspect then turned and exited the bank area, leavin
12   out the east exit of the Vons Supermarket.
13         8.     The suspect was described as a light-skinned black male, approximate!
14   5' 1O" in height, a thin build, and approximately late 20 to early 3 0 years-of-age. Th
15   suspect had a shaved head with stubble, and short, stubble beard hair, and wore
16   black bomber-style jacket and black, square-rimmed sunglasses. U.S. Bank provide
17
18
19
20
21
22
23
24
25
26
27
                                                3
        Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.8 Page 8 of 14



 1   the following image of the suspect:
 2                          Wells Fargo Robbery on August 23rd
 3         9.     On August 23, 2019, at approximately 11 :56 a.m., the Wells Farg
 4   located within the Vons Supermarket at 8011 University Avenue, La Mesa
 5   California was robbed. Investigators interviewed witnesses and review surveillanc
 6   footage and learned that the suspect approached bank's teller station row whil
 7   appearing to talk on his cell phone, and then demanded money from the three victi
 8   tellers by giving step-by-step verbal commands, stating something similar to, "Sta
 9   with your 100s and put them in a bag, or I'll start shooting." The tellers complie
10   with the demands and provided the suspect with a bag containing money from eac
11   of the teller's drawers totaling $9,600.00. The suspect then turned and exited th
12   bank area, leaving out of the Vons Supermarket main entrance.
13         10.    The suspect was described as a light-skinned black male, approximate!
14   5'8" in height, and early 30 years-of-age. The suspect had a shaved head with stubbl
15   and wore a white t-shirt, dark colored pants, and a blue backpack. The suspect had
16   distinctive tattoo on his forearm of a cross with a date underneath. Surveillanc
17
18
19
20
21
22
23
24
25
26
27
                                               4
        Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.9 Page 9 of 14



 1   photographs from Wells Fargo provided the following images of the suspect:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
            11.   Both banks were insured by the Federal Deposit Insurance Corporatio
14
     at the time of the robberies.
15
                               Identification of the Bank Robber
16
           12.    Subsequent to each robbery, local police and FBI conducted a loca
17
     canvas in the immediate vicinity of each bank. FBI Agents identified a San Dieg
18
     Metropolitan Transit System (MTS) Trolley Stop, known as the La Mesa Boulevar
19
     Station, located approximately 0.3 miles east of the Wells Fargo located within th
20
     University Avenue Vons Supermarket. FBI Agents contacted San Diego Transi
21
     Enforcement and provided details of the robbery as well as surveillance photo
22
     provided by Wells Fargo Bank. San Diego Transit Enforcement provide
23
     surveillance photograph of the suspect at the La Mesa Boulevard Station a
24
     approximately 12:02 PM, approximately six minutes after the robbery of the Well
25
     Fargo. San Diego Transit Enforcement provided the following photograph:
26
27

                                               5
       Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.10 Page 10 of 14



 1

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
             13.   San Diego Transit Enforcement identified that the suspect exited th
16
     MTS trolley at the 62 nd street and Encanto station. From the MTS Compass Car,
17
     identified as being used by the suspect at the La Mesa Boulevard Station, the suspec
18
     was identified as frequently boarding MTS busses at the Woodman Street an
19
     Bullock Drive bus stop approximately 1.5 miles south of the 62 nd street and Encant
20
     Trolley Station.
21
             14.   On August 28, 2019, San Diego Transit Enforcement notified FB
22
     Agents that the Compass Card used by the suspect during the August 23, 201
23
     robbery of the Wells Fargo Bank was not currently registered in anyone's name bu
24
     had been registered to a Ryan Nelson from September 25, 2018 to November 28,
25
     2018.
26
             15.   A search of California Department of Motor Vehicles (DMV) identifie
27
                                               6
      Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.11 Page 11 of 14



 1   a Driver's License Photo for Ryan W. Nelson, Date of Birth (DOB) January 25
 2   1982:
 3
 4

 5
 6

 7
 8
 9

10
11
12
13
14
              16.   A review of California DMV databases identified that Ryan W. Nelso
15
     had a registered address of 1585 Parkland Way, San Diego, California (Nelson'
16
     Residence) for his Commercial Driver's License. Nelson's Residence i
17
     approximately 0.2 miles from the Woodman Street and Bullock Drive MTS Bu
18
     Stop.
19
              17.   On August 28, 2019, at approximately 2:19 p.m., members of the Sa
20
     Diego Violent Crimes Task Force were conducting surveillance at the Nelson'
21
     Residence, a single-story residence, when the suspect, matching the description o
22
     Ryan W. Nelson, exited the a gold BMW with California License Plate 8JRL61
23
     (Nelson's Vehicle) parked in the driveway of Nelson's Residence, and entered th
24
     house.
25
              18.   On August 29, 2019, investigators executed federal search warrant
26
     issued by the Honorable Andrew G. Schopler and searched Nelson's Residence an
27
                                               7
       Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.12 Page 12 of 14



 1
     Vehicle. During the search of the residence, a loaded, black semi-automati
 2   handgun, a pair of black sunglasses with black frames, a black bomber-style jacket
 3   a black t-shirt, dark colored pants with white stripes down the side, a black eel
 4   phone, a navy blue-colored backpack, and a large black wristwatch, all similar i
 5   appearance to the ones worn by Nelson while conducting the two bank robberies
 6   were found and seized.
 7         19.    In addition to clothes and accessories matching those worn by Nelso
 8   during the two bank robberies, investigators seized one cell phone and $2,030.00 i
 9   U.S. currency from Nelson's person and a second cell phone from Nelson's bedroo
10   within Nelson's Residence and booked them into evidence with FBI in the Southe
11   District of California. Nelson was arrested for bank robbery subsequent to searche
12   of his residence and vehicle.
13                            Identification of the Target Account
14         20.    On September 9, 2019, investigators executed federal search warrant
15   issued by the Honorable Andrew G. Schopler and searched the cell phones seize
16   during the search ofNelson's residence. The phone number of the cell phone seize
17   on Nelson's person was identified as (619) 844-7461, associated with the Targe
18   Account. The second cell phone seized in Nelson's bedroom was identified as
19   previously used cell phone by Nelson that utilized with the same phone number.
20               BACKGROUND REGARDING WIRELESS PROVIDERS
21         21.    In my training and experience, I have learned that T-Mobile provide
22   cellular telephone access to the general public. I also know that providers of cellula
23   telephone service have technical capabilities that allow them to collect and generat
24   information about the locations of the cellular telephones to which they provid
25   service, including cell-site data, also known as "tower/face information" or "eel
26   tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna tower
27   covering specific geographic areas) that received a radio signal from the cellula
                                                8
          Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.13 Page 13 of 14



 1   telephone and, in some cases, the "sector" (i.e. , faces of the towers) to which th
 2   telephone connected. These towers are often a half-mile or more apart, even in urba
 3   areas, and can be 10 or more miles apart in rural areas. Furthermore, the towe
 4   closest to a wireless device does not necessarily serve every call made to or fro
 5   that device. Accordingly, cell-site data provides an approximate location of th
 6   cellular telephone but is typically less precise than other types of locatio
 7   information, such as E-911 Phase II data or Global Positioning Device ("GPS") data.
 8            22.   Based on my training and experience, I know that T-Mobile can collec
 9   cell-site data about the telephone number (619) 844-7461. I also know that wireles
10   providers such as T-Mobile typically collect and retain cell-site data pertaining t
11   cellular phones to which they provide service in their normal course of business i
12   order to use this information for various business-related purposes.
13            23.   Based on my training and experience, I know that wireless provider
14   such as T-Mobile typically collect and retain information about their subscribers i
15   their normal course of business. This information can include basic persona
16   information about the subscriber, such as name and address, and the method(s) o
17   payment (such as credit card account number) provided by the subscriber to pay fo
18   wireless telephone service. I also know that wireless providers such as T-Mobil,
19   typically collect and retain information about their subscribers' use of the wireles
20   service, such as records about calls or other communications sent or received by .
21   particular phone and other transactional records, in their normal course of business.
22   In my training and experience, this information may constitute evidence of th
23   crimes under investigation because the information can be used to identify th
24   telephone (619) 844-7461 user and may assist in the identification of co-conspirator
25   and/or victims.
26   II
27   II
                                               9
           Case 3:19-mj-04972-AHG Document 1 Filed 11/07/19 PageID.14 Page 14 of 14



 1                                           CONCLUSION
 2              24.    Based on the foregoing, I request that the Court issue the proposed
 3        search warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal
 4        Procedure 41.
 5              25.    Based upon my training and experience, consultation with other law
 6        enforcement officers experienced in robbery investigations, and all the facts and
 7        opinions set forth in this Affidavit, there is probable cause to believe that the Target
 8        Account, as described in Attachment A, to be seized, as set forth above and in
 9        Section I of Attachment B (incorporated herein), will contain evidence of bank
10        robberies, in violation of 18 U.S.C. § 2113(a), as set forth in Section II of the
11        Attachment B.
12
13
14
                                                          Brian Loveland
15                                                        Special Agent
16                                                        Federal Bureau of Investigation

17   11   Subscribed and sworn before me this         ]th     day ofNovember, 2019
18
19
20                                                   ~ ~- ~
                                                  HON. ALLISON H. GODDARD
21                                                United States Magistrate Judge
22
23
24
25
26
27
                                                     10
